As Filed with the U.S. Securities and Exchange Commission on April 19, 2011 1933 Act File No. 033-79482 1940 Act File No. 811-08532 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 T Pre-Effective Amendment No. £ Post-Effective Amendment No. 30 T and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 T Amendment No. 30 T (Check appropriate box or boxes.) American Century Strategic Asset Allocations, Inc. (Exact Name of Registrant as Specified in Charter) 4,KANSAS CITY, MISSOURI 64111 (Address of Principal Executive Offices)(Zip Code) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (816) 531-5575 CHARLES A. ETHERINGTON 4,KANSAS CITY, MISSOURI64111 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) T immediately upon filing pursuant to paragraph (b) £ on (date) pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(1) £ on (date) pursuant to paragraph (a)(1) £ 75 days after filing pursuant to paragraph (a)(2) £ on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement amendment pursuant to Rule 485(b) promulgated under the Securities Act of 1933, as amended, and has duly caused this Registration Statement amendment to be signed on its behalf by the undersigned, duly authorized, in the City of Kansas City, State of Missouri on the 19th day of April, 2011. AMERICAN CENTURY STRATEGIC ASSET ALLOCATIONS, INC. (Registrant) By: * Jonathan S. Thomas President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement amendment has been signed by the following persons in the capacities and on the dates indicated. SIGNATURES TITLE DATE * Jonathan S. Thomas President and Director April 19, 2011 * Robert J. Leach Vice President, Treasurer and Chief Financial Officer April 19, 2011 * Thomas A. Brown Director April 19, 2011 * Andrea C. Hall, Ph.D. Director April 19, 2011 * Jan M. Lewis Director April 19, 2011 * James A. Olson Director April 19, 2011 * Donald H. Pratt Chairman of the Board and Director April 19, 2011 * M. Jeannine Strandjord Director April 19, 2011 * John R. Whitten Director April 19, 2011 *By: /s/Kathleen Gunja Nelson Kathleen Gunja Nelson Attorney in Fact (pursuant to Power of Attorney dated March 3, 2011) EXHIBIT INDEX EXHIBIT NUMBER DESCRIPTION OF DOCUMENT Exhibit – 101.INS XBRL Instance Document Exhibit – 101.SCH XBRL Taxonomy Extension Schema Document Exhibit – 101.DEF XBRL Taxonomy Extension Definition Linkbase Document Exhibit – 101.LAB XBRL Taxonomy Extension Label Linkbase Document Exhibit – 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
